MAR 19
IN THE UNITED STATES DISTRICT COURT al os
FOR THE DISTRICT OF MONTANA District Of Mostra”
BILLINGS DIVISION site

UNITED STATES OF AMERICA,
CR 18-90-BLG-SPW
Plaintiff,

VS. ORDER

BERNARD LAFAYETTE MILES,

 

Defendant.

 

At the request of U.S. Probation,

IT IS HEREBY ORDERED that the Final Hearing regarding Revocation of
Supervised Release currently scheduled for Thursday, April 16, 2020 at 3:30 p.m.,
is VACATED and reset to commence on Tuesday, April 7, 2020 at 1:30 p.m.

The Clerk shall forthwith notify the parties of the making of this Order.

ont
DATED this /S day of March, 2020.

Ducea— ? bebevten

“SUSAN P. WATTERS
United States District Judge
